Title: To Benjamin Franklin from Dumas, 29 January 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
La Haie 29e. Janv. 1779
Je desire fort d’apprendre si vous avez reçu une Lettre que j’ai eu l’honneur de vous écrire le 25 de ce mois; & ce que vous pensez de son contenu. Cette Lettre du 25 doit vous avoir été remise par l’un de vos meilleurs amis. J’ai besoin de vos sages avis dans une carriere qui devient de plus en plus glissante. Comptez sur mon sincere & respectueux dévouement, Monsieur, Votre très-humble & très-obéissant serviteur
Dumas
Passy à S. E. M. Franklin, Esqr. &c.
 
Addressed: à Son Excellence / Monsieur B. Franklin, Esqr. / Esqr. M. P. des E. U. de l’Am. / à Passy./.
Notation: 29 Jan 79
